DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 02/07/2022.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has being considered by the examiner.
Drawings
The drawings submitted on 02/07/2022 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6, 8-15, and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,243,883 (hereinafter PAT) in view of Sell (US 5,860,114). Although the claims at issue are not identical, they are not patentably distinct from each other for the reasons as shown below.
Regarding independent claim 1 (similarly, claims 12 and 15): 
A device comprising (PAT: claim 13, an apparatus comprising a central processing unit (CPU) core; a level one (L1) cache subsystem coupled to the CPU core; a level two (L2) cache subsystem coupled to the L1 cache subsystem, the L2 cache subsystem comprising: a L2 main cache; and a L2 controller configured to):
a cache memory (PAT: claim 13, a L2 main cache); and a cache memory controller coupled to the cache memory (PAT: claim 13, a L2 controller) and configured to: 
receive a first request associated with a shared cache coherence state (PAT: claim 13, receive a first request for a cache line in a shared cache coherence state), 
PAT does not explicitly recite the first request has an opcode.
In an analogous art of cache management, Sell teaches the first request has an opcode (col. 5, ll. 15-35, a plurality of "snoop advisory" bits are maintained by snoop management circuitry externally to the processor structure. Each snoop advisory bit corresponds to a respective "snoop advisory page"…in response to each access by another device which shares the address space with the processor structure, the snoop management circuitry issues a snoop request to the processor structure if the snoop advisory cell corresponding to the snoop advisory page which includes the address of the device's access, contains the "snoop yes" value. If it does not contain the "snoop yes" value, the device is allowed to perform its access directly to the memory structure without issuing a snoop request).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of PAT and Sell before them, to improve PAT with Sell’s snoop request and snoop advisory bit. The motivation of doing so would be for the benefits of minimize snoop traffic.
based on the opcode (Sell, col. 5, ll. 27-35, in response to each access by another device which shares the address space with the processor structure, the snoop management circuitry issues a snoop request to the processor structure if the snoop advisory cell corresponding to the snoop advisory page which includes the address of the device's access, contains the "snoop yes" value), map the first request to a second request that is associated with a second cache coherence state (PAT: claim 14, map an opcode associated with the first request to a mapped opcode that is associated with the second request) that is not a shared cache coherence state (PAT: claim 13, a second request for a cache line in an exclusive cache coherence state); and service the second request using the cache memory (PAT: claim 13, respond to the second request).
Regarding claims 4, 14 and 18, wherein the second cache coherence state is an invalid state (PAT, claim 19, L2 controller is configured to implement a modified-exclusive-invalid cache coherence scheme).
Regarding claims 5, 14 and 19, wherein the second cache coherence state is an exclusive state (PAT, claim 13, a second request for a cache line in an exclusive cache coherence state).
Regarding claims 6, 13 and 20, wherein: the cache memory controller includes a configuration register that includes a shared field (PAT, claim 17, configuration register comprising a shared field); and the cache memory controller is configured to determine whether to map the first request to the second request based on the shared field (PAT, claim 13, receive a first request for a cache line in a shared cache coherence state; map the first request to a second request).
Regarding claim 8, wherein the first request includes a snoop command (Sell, col. 5, ll. 27-35).
Regarding claim 9, wherein the first request includes a cache management operation (Sell, col. 5, ll. 27-35).
Regarding claim 10, wherein: the cache memory is a level-two (L2) cache memory; and the cache memory controller is a L2 cache memory controller (PAT: claim 13, a level two (L2) cache subsystem coupled to the L1 cache subsystem, the L2 cache subsystem comprising: a L2 main cache; and a L2 controller configured).
Regarding claim 11, a level-one (L1) cache memory controller coupled to the L2 cache memory controller, wherein the L2 cache memory controller is configured to receive the first request from the L1 cache memory controller (PAT: claim 13 & claim 19, the first request is received from a component configured to implement a modified-exclusive-shared-invalid cache coherence scheme).
Allowable Subject Matter
Claims 1-20 would be allowable if overcome the double patenting rejection discussed above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 10 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIM VO can be reached on (571)272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137